Citation Nr: 0829017	
Decision Date: 08/26/08    Archive Date: 09/02/08	

DOCKET NO.  04-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for 
essential thrombocythemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to May 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a decision of July 2007, the Board denied entitlement to 
service connection for a chronic right knee disability, as 
well as for frostbite of the hands and feet.  In that same 
decision, the Board granted an initial 10 percent evaluation 
for impingement syndrome, status post arthroscopic 
debridement of the right shoulder, effective from June 1 to 
November 25, 2002, as well as an initial 20 percent 
evaluation for that same disability effective November 26, 
2002.  Accordingly, those issues are no longer before the 
Board.  

At the time of the July 2007 decision, the Board remanded for 
additional development the issues of service connection for 
migraine headaches and a chronic left shoulder disorder, as 
well as the issue of an initial compensable evaluation for 
essential thrombocythemia.  In a rating decision of February 
2008, the RO granted service connection for migraine 
headaches, as well as for degenerative shoulder disease and 
impingement syndrome of the left shoulder.  Accordingly, the 
sole issue remaining for appellate review is that of 
entitlement to an initial compensable evaluation for service-
connected thrombocythemia.  

FINDING OF FACT

The veteran's service-connected thrombocythemia is presently 
characterized by a stable platelet count of predominantly 
100,000 or more, with no evidence of bleeding.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected thrombocythemia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.117 and 
Part 4, Code 7705 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of a Central 
Office hearing before the undersigned Veterans Law Judge in 
May 2007, as well as VA and private treatment records and 
examination reports, and various service medical facility 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidenced is needed to substantiate the veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an initial compensable 
evaluation for service-connected essential thrombocythemia.  
In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. § Part 4, including 
Section 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of September 2002, 
the RO granted service connection and a noncompensable 
evaluation for essential thrombocythemia.  The veteran voiced 
his disagreement with the assignment of a noncompensable 
rating, and the current appeal ensued.

At the time of a VA medical examination in August 2002, the 
veteran gave a history of myeloproliferative disorder with 
essential thrombocythemia, reportedly diagnosed in 1998.  
According to the veteran, he had received that diagnosis 
based on a bone marrow biopsy.  Reportedly, since the time of 
his diagnosis, the veteran had been on Agrylin therapy, with 
the result that his platelet count had come down, and he was 
feeling better.  

When 	questioned, the veteran complained of blurred 
vision "on and off."  Physical examination revealed normal 
fundi, while laboratory studies showed a hemoglobin of 15.4, 
an hematocrit of 45, and a platelet count of 364,000, 
considered to be "within normal limits."  The pertinent 
diagnosis was of myeloproliferative disorder/essential 
thrombocythemia, well controlled on Agrylin therapy.  
According to the examiner, the veteran currently exhibited no 
symptoms referable to his essential thrombocythemia.  Nor was 
there any evidence of residual disability attributable to 
that particular disorder.  

In correspondence of November 2002, a private physician wrote 
that the veteran exhibited "good control" of his elevated 
platelet count with therapy.  Nonetheless, essential 
thrombocythemia was a chronic myeloproliferative disorder, 
which was incurable, and which, over the course of a number 
of years, either became unresponsive to therapy, resulting in 
bone marrow failure, or transformed into a more aggressive 
hematologic disorder, including leukemia.  According to the 
private physician, essential thrombocythemia was itself 
associated with an extremely high risk for stroke, heart 
attack, and blood clots.  Moreover, while those risks could 
be reduced with medication-induced control of platelet 
counts, they could not be eliminated.

A service medical facility laboratory report dated in 
November 2002 was significant for a platelet count of 
261,000, considered to be within normal limits.

In a service medical facility laboratory report dated in 
March 2004, it was noted that the veteran's platelet count 
was 371,000, considered to be high.

In October 2006, the veteran was seen at a service medical 
facility.  At that time, it was noted that the veteran's 
maximum platelet count had been in excess of 800,000 in 2000.  
The veteran gave no history of thrombosis, though he did 
report symptoms of paresthesia and/or leg pain, as well as 
headaches and blurry vision.  Reportedly, the veteran was 
initially observed and treated with acetylsalicylic acid 
(ASA), followed by Anagrelide when his platelet count 
exceeded 800,000.  The veteran's symptoms then somewhat 
resolved.  However, the veteran did report multiple dose 
adjustments secondary to a platelet count as low as 60,000.  
Currently, the veteran was receiving 2.5 milligrams of 
Anagrelide four times a day.  Reportedly, he had experienced 
no bleeding problems, though there were some problems with 
fatigue and occasional palpitations.  Multiple platelet 
counts obtained during the veteran's October 2006 treatment 
ranged from 148,000 to 270,000.  The pertinent diagnosis 
noted was essential thrombocytosis, on acetylsalicylic acid 
(ASA) and Anagrelide.  Noted at the time of evaluation was 
that the veteran was in a low risk category and, accordingly, 
would be switched to Hydroxyurea in place of Anagrelide, 
given the clear superiority of that medication.  Further 
noted was that the veteran was to undergo evaluation and 
treatment for thrombocytopenia, given that his treatment with 
Anagrelide had resulted in "unstable" (platelet) counts.

Service medical facility treatment records covering the 
period from February to April 2007 are significant for 
platelet counts ranging from 370,000 to 733,000.

At the time of a VA hematologic examination in January 2008, 
it was noted that the veteran's claims folder and other 
medical records were available and had been reviewed.  Review 
of those records showed that the veteran had first been 
diagnosed with thrombocytosis in 1998, and switched to 
Hydroxyurea for control of that disorder around or about June 
of 2007.  According to the veteran, since being placed on 
that medication, the severity of his headaches had "gone 
down."  However, he continued to experience problems with 
fatigue, though with no weakness.  

Physical examination revealed no evidence of any swelling of 
the hands or feet, or of any pallor of the nail beds or 
mucosal surfaces.  Further examination showed no residuals of 
bone or vascular infarction, nor any history or findings 
consistent with congestive heart failure.  The veteran's 
platelet count was 438,000, considered to be within normal 
limits.  The pertinent diagnosis noted was essential 
thrombocytosis for which the veteran had recently been 
prescribed Hydroxyurea, though with continuing symptoms of 
fatigue, shortness of breath, and paresthesia.  

Following a VA neurologic examination in January 2008, it was 
the opinion of the examiner that the veteran's headaches were 
"not related" to his service-connected thrombocythemia.

As noted above, service connection has recently been granted 
for migraine headaches.  Accordingly, whether the veteran's 
headache disorder is, in fact, related to his service-
connected thrombocythemia has become a moot point.  Pursuant 
to applicable law and regulation, the veteran's service-
connected thrombocythemia is rated by analogy to primary 
idiopathic or immune thrombocytopenia.  38 C.F.R. § 4.20 
(2007).  A noncompensable evaluation for that particular 
disability is warranted where there is a stable platelet 
count of 100,000 or more, without evidence of bleeding, with 
an increased, which is to say, 30 percent evaluation 
requiring demonstrated evidence of a stable platelet count 
between 70,000 and 100,000, once again, with no evidence of 
bleeding.  38 C.F.R. § 4.117 and Part 4, Code 7705 (2007).

As is clear from the above, there exists no evidence that the 
veteran has in the past or currently exhibits a "stable" 
platelet count of between 70,000 and 100,000 requisite to the 
assignment of an increased evaluation.  While it is true 
that, on one isolated occasion in October 2006, the veteran 
exhibited a platelet count of 60,000, that count was obtained 
in the context of multiple other platelet counts ranging from 
148,000 to 270,000.  Moreover, the veteran's medication had 
only recently been changed, at least in part due to the fact 
that his previous treatment on Anagrelide had resulted in 
"unstable" (platelet) counts.  More to the point, the 
majority of the veteran's platelet counts have consistently 
ranged between 250,000 and 650,000, well outside the range 
necessary for the assignment of an increased evaluation.  

Under the circumstances, the Board is compelled to conclude 
that the noncompensable evaluation currently in effect for 
the veteran's service-connected thrombocythemia is 
appropriate, and that an increased rating is not warranted.  
Accordingly, the veteran's claim must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  Consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employers' 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vasquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in June 2003, April 2004, and 
December 2007.  In those letters, VA informed the veteran 
that, in order to substantiate his claim for an increased 
rating, he needed to show that his service-connected 
disability had undergone an increase in severity.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (b).  In connection 
with the current appeal, VA has obtained the veteran's 
service treatment records, as well as service medical 
facility treatment records, and both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An initial compensable evaluation for service-connected 
essential thrombocythemia is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


